Citation Nr: 0719936	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-06 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a testicle 
disorder.  

3.  Entitlement to service connection for scars on the feet.

4.  Entitlement to an initial disability rating in excess of 
10 percent for adjustment disorder, depression, and anxiety. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left wrist fracture. 

6.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right wrist injury. 

7.  Entitlement to an initial compensable rating for a left 
wrist surgery scar. 

8.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease (GERD).

9.  Entitlement to an initial compensable rating for 
residuals of umbilical hernia.

10.  Entitlement to an initial compensable rating for 
hypertension. 

11.  Entitlement to an initial compensable rating for 
residuals of a right jaw fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1981 to December 
2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that in pertinent part denied entitlement to service 
connection for headaches, a testicle disorder, and for scars 
on the feet.  The rating decision granted service connection 
for residuals of a left wrist fracture and assigned a 10 
percent rating.  The rating decision also granted service 
connection for a left wrist surgery scar, for residuals of a 
right wrist injury, for adjustment disorder, depression, and 
anxiety, for GERD, for residuals of umbilical hernia, for 
hypertension, and for residuals of a right jaw fracture, 
assigning noncompensable ratings for each.  The veteran 
appealed for service connection for headaches, a testicle 
disorder, and for scars on the feet and for higher initial 
ratings for each service-connected disability. 

The RO has more recently granted a 10 percent rating for 
adjustment disorder with depression and anxiety and granted a 
10 percent rating for the right wrist, both effective from 
the day after separation from active service.  Because these 
recent ratings do not represent a complete grant of benefits, 
however, the appeal remains viable, as higher evaluations are 
available.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2007, the veteran submitted additional medical 
evidence along with a waiver of his right to initial RO 
consideration of that evidence.  Thus, a remand will not be 
necessary for this procedural safeguard.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Although the veteran submitted a timely notice of 
disagreement (NOD) with a July 2003 RO rating decision that 
assigned a noncompensable initial rating for GERD, the RO has 
not yet issued a statement of the case (SOC) addressing this 
issue.  The United States Court of Appeals for Veterans 
Claims has held that an unprocessed notice of disagreement 
should be remanded, rather than referred, to the RO.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

July 2001 service medical records clearly indicate bilateral 
carpal tunnel syndrome, worse on the left.  The veteran has 
continued to voice complaints of bilateral hand numbness and 
pain.  Thus, an informal claim for service connection for 
bilateral carpal tunnel syndrome is referred to the RO for 
appropriate action.

Service connection for a testicle disorder, compensable 
initial ratings for GERD and residuals of umbilical hernia, 
and for a higher initial rating for residuals of a right 
wrist injury are addressed in the REMAND portion of the 
decision below.  These issues are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  A disability manifested by frequent, sharp headaches 
arose during active service. 

2.  No current disability concerning claimed scars on the 
feet is shown by the medical evidence of record.

3.  Service-connected adjustment disorder, depression, and 
anxiety has been manifested throughout the appeal period by 
feelings of stress, anxiety, hopelessness, and helplessness, 
disturbance of motivation and mood, and significantly 
impaired judgment and insight.  

4.  Residuals of a left wrist fracture have been manifested 
throughout the appeal period by limitation of motion of the 
left wrist joint with X-ray evidence of degenerative 
arthritis.

5.  A left wrist surgical scar is well-healed, nontender, 
causes no limitation of function, and covers no more than 1.1 
square centimeters. 

6.  Continuous hypertension medication is necessary and a 
history of diastolic blood pressure readings predominantly 
100 or more is shown.  

7.  Residuals of a right jaw fracture produce no limitation 
of motion of the jaw and no facial nerve paralysis, but do 
interfere with the muscles of mastication.


CONCLUSIONS OF LAW

1.  A headache disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  A disability manifested by scars on the feet was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for a 50 percent initial rating for 
adjustment disorder, depression, and anxiety are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.126, 4.130, Diagnostic Code 9400 (2006).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a left wrist fracture are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.40. 4.45, 4.59, 4.71, Plate 1; § 4.71, Diagnostic 
Codes 5010, 5215 (2006).

5.  The criteria for an initial compensable rating for a left 
wrist surgery scar are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7802, 
7804, 7805 (2006).

6.  The criteria of an initial 10 percent rating for 
hypertension are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7101 (2006).

7.  The criteria of an initial 10 percent rating for 
residuals of a right jaw fracture are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.73, 
Diagnostic Code 5325; § 4.150, Diagnostic Code 9904 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in January 2003, which informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VA's notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

However, where service connection is denied, no unfair 
prejudice to the veteran will result because no rating or 
effective date is assignable.  Where service connection is 
granted by the Board decision, the RO will issue a rating 
decision that implements the decision.  The disability rating 
to be assigned will be in accordance with the rating criteria 
that will be provided with the rating decision.  The 
effective date will be in accordance with the rule for 
assignment of effective dates, which will be included with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection at this time.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Headaches

The veteran's service medical records (SMRs) reflect 
complaints of painful headaches at various times.  For 
example, an October 1998 report notes a history of migraines.  
A December 2000 physical therapy consultation report reflects 
complaints of headaches with sharp pain in the back of the 
neck.  In November 2002, a clinical psychologist examined the 
veteran and offered an Axis III diagnosis of minor tension 
headaches.  

Immediately after his December 31, 2002, military retirement, 
the veteran claimed service connection for headaches.  A 
February 2003 VA compensation examination report reflects 
that the current assessment was simply "headaches" in 
response to a complaint of frequent, sharp, recurring 
headaches since 1996.

The three elements of service connection, as set forth in 
Shedden, are presented here.  There is an in-service onset 
and diagnosis of tension headaches and a present disability 
manifested by frequent, sharply painful headaches.  Because 
there has been continuity of symptoms since release from 
active service, additional nexus evidence is deemed 
unnecessary.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Service connection for 
chronic headaches must be granted.  

Scars of the Feet

According to a February 2003 VA compensation examination 
report, there are no scars of the feet, although the veteran 
had reported that wearing military boots had caused scarring.  
The VA examiner, noted slight hyperpigmentation near each 
ankle, but specifically found no scar tissue.  Thus, no 
current disability related to claimed scars of the feet is 
shown by the medical evidence.  

In the absence of medical evidence of a current disability, 
the claim for service connection for scars on the feet is not 
plausible.  In the absence of proof of a present disability 
there can be no valid claim [for service connection]."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a disability manifested by scars 
on the feet is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2006).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a) Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c) Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d) Excess fatigability.  
   (e) Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2006).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and non-weight-bearing 
and, if possible, with the range of the opposite undamaged 
joint.  38 C.F.R. § 4.59 (2006).

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Initial Rating for an Acquired Psychiatric Disorder

The service-connected psychiatric disability has been rated 
10 percent disabling for the entire appeal period under 
Diagnostic Code 9499-9400.  Under 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2006), generalized anxiety disorder 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  

Under the General Rating Formula, a 10 percent evaluation is 
warranted where generalized anxiety disorder produces 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

According to a February 2003 VA psychiatric evaluation, the 
veteran related feelings of stress, hopelessness, and 
helplessness.  He denied suicidal/homicidal ideation and 
manic or psychotic symptoms.  His mood was sad and anxious.  
The psychiatrist found that the veteran displayed only fair 
judgment and fair insight, even while medicated.  The Axis I 
diagnosis was adjustment disorder with mixed anxiety and 
depressed mood.  

The examining psychiatrist assigned a Global Assessment of 
Functioning (hereinafter GAF) score of 75 [according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a score of 71 to 80 is indicative 
of transient, if any, symptoms that are expectable reactions 
to psychosocial stressors resulting in no more than slight 
impairment in social, occupational, or school functioning, 
i.e., temporarily falling behind in schoolwork.  See 
38 C.F.R. § 4.125 (2006)]. 

Clinical psychologist D. Martin, Ph.D., reported in September 
2006 that the veteran received on-going treatment and 
medication for depression and stress.

The service-connected psychiatric disability has been 
manifested throughout the appeal period by feelings of 
stress, anxiety, hopelessness, and helplessness, disturbance 
of motivation and mood, and significantly impaired judgment 
and insight.  Medication controls these symptoms somewhat.  
Although the GAF score of 75 suggests only slight 
occupational impairment, the objective findings indicate 
greater impairment.  Specifically, the VA psychiatrist found 
depressed mood with anxiety.  These symptoms are absent from 
the listed criteria of a 10 percent rating, but are 
specifically mentioned in the 30 and the 50 percent rating 
criteria.  Moreover, impaired judgment, as noted by the 
psychiatrist, when combined with disturbances of motivation 
and mood (also shown in this case) is specifically mentioned 
in the 50 percent rating criteria.  Thus, the Board must 
consider a 50 percent or higher rating.

Depression must affect the claimant's ability to function 
independently to trigger the 70 percent rating criteria.  
Although depression is shown, it has not been shown to affect 
this veteran's ability to function independently.  Thus, the 
veteran's depression does not more nearly approximate the 
criteria of a 70 percent rating.  

After considering all the evidence of record, especially the 
initial VA psychiatric examination report, the Board finds a 
sufficiently close match-up between symptoms shown and those 
listed in the 50 percent schedular rating criteria to warrant 
granting an initial 50 percent rating for this psychiatric 
disorder.  38 C.F.R. § 4.7.

Initial Rating Higher Than 10 Percent for Residuals of a Left 
Wrist Fracture

The SMRs reflect a fracture of the left distal radius.  July 
2001 SMRs reflect an open reduction and internal fixation of 
a left scaphoid (wrist bone) non-union with distal radius 
bone graft and left carpal tunnel release.  During a February 
2003 VA/QTC compensation and pension examination, the veteran 
reported severe cramping of the left hand.  He reported that 
he had a prosthetic implant in the left wrist.  He had lost 
one week of work.  Left wrist dorsiflexion was to 40 degrees, 
compared with 70 degrees on the right.  Palmar flexion was to 
80 degrees.  Radial deviation was severely restricted to 5 
degrees.  Ulnar deviation was to 40 degrees.  The wrist was 
not ankylosed or painful.  The left wrist diagnosis was 
status post fracture with degenerative changes, limitation of 
motion, fatigue, weakness, and lack of endurance.  

A February 2003 QTC X-ray showed a metallic fixation screw in 
a healed left radius fracture; however, no other prosthesis 
was shown.  The X-ray also showed degenerative changes at the 
articulation of the navicular and the lunate and at the 
lunotriquetral articulation.  There was degenerative change 
at the radiocarpal joint as well.  The impression was 
degenerative changes and old fracture.  

In his May 2004 notice of disagreement, the veteran reported 
that the wrist cramped and lost feeling.  

The RO has rated the left wrist 10 percent disabling for the 
entire appeal period under Diagnostic Code 5010.  Diagnostic 
Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

In turn, degenerative arthritis (hypertrophic or 
osteoarthritis) when established by X-ray findings is rated 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (Diagnostic 
Code 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

A maximum 10 percent rating is offered under Diagnostic Code 
5215 for limitation of motion of the wrist.  Because the 
maximum 10 percent allowed under either Diagnostic Code 5010 
or 5215 has already been assigned, there is no need for 
further analysis.  When the maximum schedular rating is in 
effect for loss of motion of a joint, and the disability does 
not meet the criteria for a higher evaluation under any other 
applicable Diagnostic Code (after all other potential 
Diagnostic Codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial disability rating greater than 10 percent for 
residuals of a left wrist fracture is therefore denied.  

Initial Compensable Rating for a Left Wrist Surgery Scar

The RO granted service connection for a surgical scar over 
the volar aspect of the left wrist and assigned a 
noncompensable rating under Diagnostic Code 7805.  

A February 2003 VA/QTC examination report notes a scar 
measuring 5.5 centimeters by 0.2 centimeter on the volar 
surface of the left wrist.  The scar was level with no 
tenderness.  There was slight disfigurement, but no 
ulceration, adherence, instability, tissue loss, or keloid 
formation.

Under Diagnostic Code 7802, a 10 percent rating is warranted 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion where they 
cover an area or areas of 144-square inches (929-square 
centimeters) or greater.  

Note (1): Scars in widely separated areas as on two 
or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this 
part.  

Note (2): A superficial scar is one not associated 
with underlying tissue damage.  

38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  The total 
area of the scar is no greater than 1.1 square centimeters.  

Under Diagnostic Code 7804, a superficial scar that is 
painful on examination warrants a 10 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  In this 
case, however, no such symptom is shown.

Pursuant to Diagnostic Code 7805, scars, other than of head, 
face, or neck, or deep scars, or unstable scars, or 
superficial scars exceeding 144 square inches, are to be 
rated on limitation of function of the part affected under 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  There is no limitation of function of the left wrist 
due to this scar.  

After considering all the evidence of record and each 
potentially applicable diagnostic code, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial compensable disability rating for a left wrist 
scar is therefore denied.  

Initial Compensable rating for Hypertension

A February 2003 VA examination report reflects that the 
veteran has not taken medication for hypertension nor has it 
caused any time lost from working.  Blood pressure readings 
taken three times during February and March 2003 reflect that 
163 mm/hg was the highest systolic reading and 109 mm/hg was 
the highest diastolic reading.  Chest X-ray showed a normal-
sized heart silhouette.  The physician gave a diagnosis of 
"high blood pressure," but then recommended medical 
treatment and management of "hypertension."  

In July 2003, the RO granted service connection and a 
noncompensable rating for hypertension under Diagnostic Code 
7101.  

A June 2006 private medical report reflects that the veteran 
took Diovan(r) (valsartan), an antihypertensive medication.

Under Diagnostic Code 7101, a 10 percent rating is warranted 
if hypertension is manifested by diastolic blood pressure 
predominantly 100 or more, or if the systolic pressure is 
predominantly 160 or more.  A 10 percent rating is also 
warranted if the condition requires continuous medication for 
control, and there is a history of diastolic pressure 
predominantly 100 or more.  A 20 percent rating is warranted 
if the diastolic pressure is predominantly 110 or more, or if 
the systolic pressure is predominantly 200 or more.  A 40 
percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating (the highest 
available rating) is warranted if the diastolic pressure is 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

In this case, diastolic blood pressure readings of 100 or 
more are shown on separate occasions.  Moreover, the veteran 
requires continuous medication (Diovan(r)) for control.  
Resolving any remaining doubt in favor of the veteran, the 
Board finds that the criteria of a 10 percent rating for 
hypertension are more nearly approximated.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 10 percent initial 
rating for hypertension must be granted.  

Initial Compensable Rating for Residuals of a Right Jaw 
Fracture

A February 2003 VA examination report reflects a history of 
fracture of the right ramus of the mandible.  X-ray at the 
time of the injury showed a hairline fracture.  During the 
examination, the veteran reported constant jaw soreness since 
the injury.  Opening the jaw widely reportedly caused 
shooting pains.  Jaw movement caused popping sounds.  The jaw 
opened to 46 millimeters, moved 14 millimeters to the right, 
and moved 12 millimeters to the left.  The right macular 
muscle was tender to palpation at the site of the injury, 
which the examiner attributed to scar tissue in the muscle 
fiber.  X-rays were normal.  The diagnosis was healed 
mandible fracture. 

In July 2003, the RO granted service connection and a 
noncompensable rating for fracture residuals under Diagnostic 
Code 9999-9904.  

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Slight displacement warrants a 
noncompensable rating. Moderate displacement warrants a 10 
percent evaluation.  A 30 percent evaluation requires severe 
displacement.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(2006).  In this case, malunion of the mandible is not shown.

Under Diagnostic Code 9905, limited motion of the temporal 
mandibular articulation warrants a minimum rating of 10 
percent where there is a maximum of 40 millimeters of inter-
incisal range.  Lateral excursion of 0 to 4 millimeters also 
warrants a 10 percent rating.  A 20 percent rating is 
warranted where there is 21 to 30 millimeters of inter-
incisal range.  More limited inter-incisal range warrants a 
higher rating.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(2006).  The criteria for a 10 percent rating under 
Diagnostic Code 9905 are not more nearly approximated, as 
normal jaw range of motion is shown.  

However, the veteran reported painful jaw movements and a VA 
physician attributed this pain to scar tissue in the facial 
muscles, secondary to the original injury.  The Board should 
therefore consider the diagnostic codes for muscle and nerve 
injuries.  

Where injury to a facial muscle is indicated, Diagnostic Code 
5325 should be considered.  Under Diagnostic Code 5235, a 
minimum rating of 10 percent is to be assigned for any 
interference with mastication.  Moreover, that code mentions 
that injury to the 7th cranial nerve must also be considered.  
38 C.F.R. § 4.73, Diagnostic Code 5325 (2006).

Any evaluation for a 7th (facial) cranial nerve injury is 
dependent upon loss of innervation of the facial muscles.  A 
10 percent evaluation is warranted for moderate incomplete 
paralysis.  A 20 percent evaluation requires severe 
incomplete paralysis.  A 30 percent evaluation requires 
complete paralysis.  38 C.F.R. § 4.124(a), Diagnostic Code 
8207 (2006).  No facial nerve paralysis is shown here.  
However, muscle scar tissue does interfere with chewing, as 
the veteran reported painful jaw movement.  Painful jaw 
movement more nearly approximates the criterion of a 10 
percent rating under Diagnostic Code 5325, as any 
interference with chewing triggers the rating.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 10 percent initial 
rating under Diagnostic Code 5235 for injury to facial muscle 
related to the jaw fracture must be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disabilities rated have not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for chronic headaches is granted.  

Service connection for scars on the feet is denied.

An initial 50 percent disability rating for an acquired 
psychiatric disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

An initial rating in excess of 10 percent for residuals of 
left wrist fracture is denied. 

A compensable initial rating for a left wrist surgical scar 
is denied. 

An initial 10 percent disability rating for hypertension is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits. 

An initial 10 percent disabiliy rating for residuals of a 
right jaw fracture is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Service Connection for Testicle Pain

The veteran has reported pain in the testicles since a 
vasectomy during active service in 2001.  Upon VA examination 
in February 2003, the testicles appeared normal and no 
diagnosis was offered to account for reported testicular 
pain.  Although a February 2003 psychiatric examination 
report mentions a diagnosis of epididymitis, and a recently 
received letter from B. Olaniyi, M.D., mentions epididymitis, 
a testicular ultrasound in March 2006 was normal.  Service 
connection cannot be granted where no diagnosis is shown 
unless the veteran is a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1117.  

The veteran's application for service connection, submitted 
in January 2003, reflects that he has indicated service in 
the Persian Gulf.  His DD Form 214 does not reflect such 
service, however.  Prior to further adjudication of the claim 
for service connection for testicle pains, the AOJ must 
determine whether the veteran is a Persian Gulf War veteran, 
and if so, then must consider entitlement to service 
connection for an undiagnosed illness manifested by chronic 
testicle pain.  

Initial Rating Higher than 10 percent for Residuals of a 
Right Wrist Injury

The SMRs reflect right wrist pain at various times.  An 
August 2002 SMR notes right carpal tunnel syndrome. 

During a February 2003 VA/QTC compensation and pension 
examination, the veteran reported a previous right wrist 
fracture, although no such history is shown by medical 
records.  Right wrist dorsiflexion was to 70 degrees, 
compared with 40 degrees on the left.  Palmar flexion was to 
80 degrees.  Radial deviation was to 20 degrees.  Ulnar 
deviation was to 45 degrees.  The diagnosis was right wrist 
strain.  A February 2003 QTC X-ray was normal.  

A January 2005 private medical report reflects recurring 
right wrist DeQuervain's disease and a February 2005 magnetic 
resonance imaging (MRI) showed right wrist degenerative joint 
disease.  These findings represent a significant change in 
the condition since the February 2003 VA examination.  Thus, 
reexamination will be necessary.  



Initial Rating for GERD

Although the veteran had submitted a timely notice of 
disagreement with a July 2003 RO rating decision that granted 
an initial compensable rating for GERD, the RO has not yet 
issued an SOC that addressed this issue.  Accordingly, this 
issue must be remanded to insure procedural due process.  

Initial Compensable Rating for Residuals of Umbilical Hernia.

The SMRs reflect surgery in January 2002 to correct umbilical 
and right inguinal hernias.  The surgery report notes (1) 
that a curvilinear incision was made just below the 
umbilicus; (2) that umbilical hernia repair was carried out; 
and, (3) that the umbilical incision was sutured.  Another 
incision was made over the right inguinal canal along a skin 
line.  

While two incisions were made, only one scar was mentioned in 
the February 2003 VA/QTC compensation examination report.  
The examiner measured a 3.0 centimeters by 0.5 centimeter 
surgical scar below the umbilicus.  That scar was elevated, 
but not tender. 

In his NOD, the veteran reported that he could not stretch or 
lift heavy objects, that scarred areas of the stomach and 
groin caused pulling sensations, and that a scar was 
disfiguring.  Because no examiner has described the surgical 
scar of the right groin nor commented on the etiology of the 
veteran's complaints of pulling pains and limitations of 
function, which might be related to these scars, the 
examination report must be returned as inadequate for rating 
purposes.  38 C.F.R. § 4.2.  

The examiner is asked to fully describe the right inguinal 
surgical scar, if any, and to offer an etiology for the 
veteran's complaints of pulling pains and inability to lift 
or to stretch.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination of the right wrist, by an 
appropriate specialist, to determine the 
severity of all symptomatology.  The 
claims file should be made available to 
the physician for review.  The physician 
is asked to review the claims file, note 
that review in the report, examine the 
right wrist, and offer a diagnosis.  The 
physician is asked to address the range 
of motion, including the pain-free range 
of motion, whether there is instability, 
and whether there is weakness, fatigue, 
or incoordination.  The physician should 
offer a rationale for any conclusion in a 
legible report.  If any question cannot 
be answered, the physician should state 
the reason.  

2.  The AOJ should obtain the veteran's 
official personnel file (OPF) or other 
document that tends to verify his 
presence in the Persian Gulf theater of 
operations during the Persian Gulf War 
era.  If the AOJ determines that the 
veteran is a Persian Gulf War veteran, 
then AOJ must consider service connection 
for an undiagnosed illness manifested by 
chronic testicle pains.  

3.  The February 2003 VA inguinal hernia 
examination report must be returned for 
clarification.  The examining physician 
is asked to describe and evaluate any 
right inguinal hernia surgical scar and 
to address whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's 
complaints of pulling pains and 
limitations on lifting and stretching are 
related to his hernia surgeries.  The 
physician should offer a rationale for 
any conclusion in a legible report.  If 
any question cannot be answered, the 
physician should state the reason.  The 
veteran may be reexamined if necessary.  
If the requested examiner is not 
available, a qualified substitute may be 
used.

4.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
claims.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto. 

5.  The AOJ should issue a statement of 
the case with respect to the 
noncompensable rating assigned for GERD.  
The veteran should be informed that, 
under 38 C.F.R. § 20.302 (2006), he has 
60 days from the date of mailing of the 
statement of the case to file a 
substantive appeal or a request for an 
extension of time to do so.  Thereafter, 
if a substantive appeal has been filed, 
the issue should be returned to the 
Board.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claims.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


